Order entered January 28, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00057-CV

                            SHERRELLE WILLIAMSON, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 2
                                  Kaufman County, Texas
                              Trial Court Cause No. 12C-012-2

                                                ORDER
       The Court has before it the request of Sherry Hooper, official court reporter for the

County Court at Law No. 2, Kaufman County, for an extension of time in which to file the

reporter’s record. The Court GRANTS the motion and ORDERS Ms. Hooper to file the record

within thirty days of the date of this order.


                                                         /s/   ELIZABETH LANG-MIERS
                                                               JUSTICE